
      
        DEPARTMENT OF THE TREASURY
        Internal Revenue Service
        26 CFR Parts, 1, 31, and 301
        [REG-101896-09]
        RIN 1545-Bl66
        Basis Reporting by Securities Brokers and Basis Determination for Stock
      
      
        Correction
        In proposed rule document E9-29855 beginning on page 67010 in the issue of Thursday, December 17, 2009, make the following corrections:
        1. On page 67020, in the second column, under heading 13., in the second line, “exempt”, should read “except”.
        
          §1.6045B-1 
          [Corrected]
          2. On page 67041, in §1.6045B-1(f)Example 1(iii), in the fifth line,  “sites” should read “site”.
        
      
      [FR Doc. C1-2009-29855 Filed 2-5-10; 8:45 am]
      BILLING CODE 1505-01-D
    
  